        Case: 1:03-cr-00398-SL Doc #: 82 Filed: 04/13/21 1 of 8. PageID #: 369




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


UNITED STATES OF AMERICA,                                )           CASE NO. 1:03-cr-398
                                                         )
                                                         )
                           PLAINTIFF,                    )           JUDGE SARA LIOI
                                                         )
vs.                                                      )
                                                         )           MEMORANDUM OPINION AND
                                                         )           ORDER
ROBERT K. LAWSON,                                        )
                                                         )
                                                         )
                          DEFENDANT.                     )

         Defendant Robert K. Lawson (“Lawson”) is serving a 262-month sentence for possession

with intent to distribute cocaine base (“crack”), possession with intent to distribute cocaine

powder, and being a felon in possession of a firearm. (Doc. No. 24 (Judgment).) Now before the

Court, upon remand from the United States Court of Appeals for the Sixth Circuit, is Lawson’s

motion for a sentence reduction pursuant to § 404 of the First Step Act of 2018. (Doc. No. 51

[“Mot.”].) Having considered all relevant sentencing factors in 18 U.S.C. § 3553(a), the Court

determines that a sentence reduction is not warranted.1

      I. PROCEDURAL BACKGROUND

         On May 2, 2019, the Court denied Lawson’s motion for a reduction of his sentence under

§ 404 of the First Step Act of 2018. (Doc. No. 59.) Lawson appealed, and the Sixth Circuit

remanded the matter to this Court for the limited purpose of clarifying whether the Court had




1
  Lawson has requested a plenary resentencing hearing. Sixth Circuit law has established that a plenary resentencing
hearing is not required when adjudicating a motion for sentence reduction under the First Step Act, but a trial judge
is permitted to consider subsequent developments in deciding whether to modify the original sentence. See United
States v. Maxwell, No. 20-5755, 2021 WL 1046498, at *5 (6th Cir. Mar. 19, 2021) (recommended for publication)
        Case: 1:03-cr-00398-SL Doc #: 82 Filed: 04/13/21 2 of 8. PageID #: 370




determined that Lawson was not eligible for consideration under the First Step Act of 2018, or

whether it had determined that Lawson’s continued status as a career offender informed the

Court’s decision to exercise its discretion to deny a reduction. (Doc. No. 68.)

        On December 9, 2019, the Court issued a memorandum opinion in which it clarified that,

although it understood that Lawson was eligible for consideration under the First Step Act, it had

exercised its discretionary authority to deny a sentence reduction. (Doc. No. 69 at 295.) By way

of explanation, the Court noted while it recognized that Lawson would no longer be considered a

career offender, his significant criminal history informed its decision to deny his motion. (Id.)

        On October 2, 2020, the Sixth Circuit vacated the Court’s decision and remanded. (Doc.

No. 75.) The Sixth Circuit noted that the government had erroneously argued before this Court

and on appeal that the district court lacked the authority to entertain Lawson’s arguments that

consideration should be given to the fact that the sentencing guidelines were mandatory at the

time of sentencing and that, under current law, he would no longer be considered a career

offender. (Id. at 308.) In remanding the matter to this Court, the Sixth Circuit explained:

        The law as to the First Step Act has evolved rapidly in our circuit since the district
        court entered its most recent opinion in this case. Understandably, then, the
        district court’s opinion does not make clear whether the district court understood
        that it had authority to consider Lawson’s arguments based on intervening
        changes in the law. See December 9, 2019 Opinion at 4 n.3. We will therefore
        vacate the district court’s December 2019 opinion and remand for the limited
        purpose of allowing the district court to consider those arguments and to recite its
        reasoning as to them.

(Id. at 309.)2


2
 Following the remand, the Court permitted the parties to file supplemental briefs. (See Doc. No. 78 (Supplemental
Brief of Defendant); Doc. No. 79 (Supplemental Brief of Plaintiff).) The Court also requested that United States
Pretrial Services obtain defendant’s prison records and recalculate defendant’s guidelines range assuming defendant
were sentenced under the 2018 sentencing guidelines. (Doc. No. 81 (Prison Disciplinary Records).)
                                                        2
             Case: 1:03-cr-00398-SL Doc #: 82 Filed: 04/13/21 3 of 8. PageID #: 371




       II.     OFFENSE CONDUCT AND OFFENDER CHARACTERISTICS

             As set forth in the Presentence Investigation Report (“PSR”), on or about October 3,

2003, law enforcement officers executed a search warrant at Lawson’s residence where he was

living with his girlfriend and their two children, ages 5 and 7. During the search, the officers

seized 251.84 grams of crack cocaine, 1,042.09 grams of powder cocaine, and a Pietro Beretta 9

millimeter semi-automatic pistol. Lawson, who was home at the time of the search, admitted that

he possessed the drugs and the firearm. (PSR ¶¶ 11, 12, and 46.)

             In discussing his background with the PSR writer, Lawson indicated that his mother was

a crack addict since he was 11 years old and that he “grew up on the street corners,” living with

relatives and friends. (Id. ¶ 47.) He acknowledged that selling drugs was wrong but indicated that

all of his role models were drug dealers and that he saw this as a way out of “living in the

streets.” (Id. ¶ 47.)

             Lawson reported that he drank alcohol, described himself as a “normal drinker,” and said

he did not consider himself to be an alcoholic. (Id. ¶ 53.) His drug of choice is marijuana3, which

he started using at the age of 17. (Id. ¶ 54.) When asked if he ever lost a job due to his substance

abuse problem, Lawson reported “that he only has had one [] job in his life . . . [selling] drugs to

support himself and his family.” (Id. ¶ 56.)

       III. LAW AND DISCUSSION

             Under the terms of the First Step Act, “[a] court that imposed a sentence for a covered

offense may . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

2010 . . . were in effect at the time the covered offense was committed.” First Step Act of 2018,


3
    Notably, he did not report ever using cocaine or cocaine base (crack).
                                                             3
          Case: 1:03-cr-00398-SL Doc #: 82 Filed: 04/13/21 4 of 8. PageID #: 372




PL 115-391, Dec. 21, 2018, 132 Stat 5194. A “covered offense” means “a violation of a Federal

criminal statute, the penalties for which were modified by section 2 or 3 of the Fair Sentencing

Act of 2010 . . . that was committed before August 3, 2010.” Id. § 404(a). The decision to impose

a reduced sentence for an eligible defendant is within the Court’s discretion, as “[n]othing in [§

404] shall be construed to require a court to reduce any sentence pursuant to [that] section.” §

404(c).

          As the Court previously observed, Lawson is eligible for resentencing under the First

Step Act because Lawson was convicted of a “covered offense.” (Doc. No. 69 at 294.) But while

Lawson is eligible for a sentence reduction, the Court finds that a reduction is not warranted,

even considering that if he were sentenced today, he would not be classified as a career offender.

In determining whether to exercise its discretion to modify a defendant’s sentence, the Court

considers the factors outlined in 18 U.S.C. § 3553(a), including the defendant’s amended

sentencing guidelines range, and any relevant post-sentencing conduct. See United States v.

Flowers, 963 F.3d 492, 498 (6th Cir. 2020); United States v. Allen, 956 F.3d 355, 358 (6th Cir.

2020). The Court is also permitted (but not required) to consider other “intervening

developments, such as changes to career-offender guidelines, as grounds for reducing a

sentence[.]” See United States v. Maxwell, No. 20-5755, 2021 WL 1046498, at *5 (6th Cir. Mar.

19, 2021) (recommended for publication). The Court must ensure that the sentence is “sufficient

but not greater than necessary to achieve the purposes of sentencing.” Flowers, 963 F.3d at 498.

          Under the 2003 edition of the sentencing guidelines, Lawson started with a base offense

level of 34, but because he had two prior state law convictions for drug trafficking under Ohio

Rev. Code § 2925.03, he was determined to be a career offender under U.S.S.G. § 4B1.1 with a

                                                 4
        Case: 1:03-cr-00398-SL Doc #: 82 Filed: 04/13/21 5 of 8. PageID #: 373




corresponding offense level of 37. After applying a three-level reduction for acceptance of

responsibility, and with a criminal history category of VI owing to his career offender status,

Lawson’s guidelines range was 262–327 months. (PSR ¶ 65.) He ultimately received a custody

sentence of 262 months–the low-end of the range.

        It is undisputed that if he were sentenced today, Lawson would no longer be considered a

career offender. That is because the convictions relied upon as predicate offenses only required

possession of a controlled substance and did not contain the necessary element of intent to

distribute. See United States v. Montanez, 442 F.3d 485, 494 (6th Cir. 2006) (referencing Ohio

Rev. Code § 2925.03). Without the career offender designation, and after taking into account the

changes in the law relative to cocaine offenses and applying the appropriate adjustments, his

advisory guidelines range today would be 121–151 months.4

        The Court has considered the fact that the original sentencing judge was constrained by

the statutory sentence of 20 years to life for Count 1 (Possession with Intent to Distribute Crack

Cocaine), the then-mandatory sentencing guidelines, and Lawson’s status as a career offender

when he imposed Lawson’s sentence. It has further considered the fact that Lawson’s advisory

sentencing range would be much lower were he sentenced today. See Maxwell, No. 20-5755,

2021 WL 1046598, at *5 (affirming denial of First Step Act motion, despite the fact that

defendant would not have been considered a career offender if sentenced today); United States v.

Ware, 964 F.3d 482, 488 (6th Cir. 2020) (in deciding a motion under the First Step Act, a district

4
  Based on the 2018 sentencing guidelines, Lawson’s convictions involving 251.84 grams of crack and 1042.09
grams of cocaine would result in a base offense level of 30. Applying a 2-level increase for the possession of a
firearm and a 3-level reduction for acceptance of responsibility, Lawson’s total offense level would be 29. Without
the career offender designation, Lawson would be at a criminal history category of IV, with a resulting sentencing
range of 121–151 months.


                                                        5
       Case: 1:03-cr-00398-SL Doc #: 82 Filed: 04/13/21 6 of 8. PageID #: 374




court may consider as “a factor” under 18 U.S.C. § 3553 that the defendant was sentenced in part

under laws that have since changed and that now would be considered a legal mistake).

Nevertheless, the Court remains convinced that the sentencing factors under § 3553(a) support

the substantial sentence that was imposed and that Lawson is not entitled to a sentence reduction.

       In this case, Lawson committed serious crimes by trafficking substantial amounts of

controlled substances—cocaine and cocaine base (crack). He possessed a firearm in connection

with these crimes—despite being under a disability—making the crimes even more serious. As if

these factors were not serious enough, the drugs and the firearms were found at the home

Lawson shared with his girlfriend and their two minor children, thereby jeopardizing their safety.

       Further, Lawson’s criminal history is extensive. His PSR reflects, in part, the following

adjudication and convictions for serious controlled substance offenses involving cocaine: an

adjudication for Aggravated Trafficking (F3) when Lawson was 14 years old; convictions in

Trafficking in Drugs (F3) and Drug Law (F3) when Lawson was 17 years old; and convictions

for Trafficking in Drugs (F3) and Drug Abuse (F4) when Lawson was 19 years old. Despite his

previous convictions and resulting terms of imprisonment, Lawson was not deterred from

continuing his pattern of illegal drug trafficking and possession. In fact, the instant offenses were

committed less than three years from his release from a custody term on a conviction for

Preparation of Drugs for Sale (F5), an offense involving marijuana. (PSR ¶ 39; see Doc. No. 32

(Sentencing Transcript [“TR”]) at 209.)

       In deciding this motion, the Court has taken into consideration the sentencing factors,

including Lawson’s history and characteristics, the nature and circumstances of the offenses, the

need to prevent unwarranted sentencing disparities, and the need to protect the public. The Court

                                                 6
           Case: 1:03-cr-00398-SL Doc #: 82 Filed: 04/13/21 7 of 8. PageID #: 375




has also considered Lawson’s post-sentencing conduct, including the programming Lawson has

completed while incarcerated, his release plan, the letters that were offered in support of his

motion, and his conduct while incarcerated. (See Doc. No. 56 and attachments; Feb. 9, 2021

Staff Note and attachment; Doc. No. 78-2 (letters); Doc. No. 81 (Prison Disciplinary Records).)

           While the Court commends Lawson on the programming that he has completed while in

the custody of the Bureau of Prisons, including obtaining his Graduation Equivalency Degree,

and it hopes that the education he received and the skills he acquired will assist him in

transitioning into a life of productivity once he is released, the Court is not convinced that

Lawson has been rehabilitated and finds that he still poses a risk of engaging in criminal activity.

In reaching this conclusion, the Court finds Lawson’s extensive prison disciplinary record

telling.

           Lawson has 18 disciplinary violations, with the most recent infractions involving assault

(punching assault resulting in injury to another), the illegal possession of drugs (baggies of

marijuana on Lawson’s person during search), and a weapons infraction (Lawson admitted to

possessing a dangerous weapon). He also has infractions for being insolent to staff members.

Additionally, even though Lawson completed substance abuse programing in 2014 and 2018, he

committed infractions involving drugs as late at October 4, 2018. Moreover, some of his drug

violations involved possession of packets or baggies of drugs, which suggests possible

distribution (see 10/4/2018 incident involving baggies of marijuana on Lawson’s person during

search, and 2/2/2011 incident in which Lawson was observed handing bag to another inmate

which contained 19 packets of marijuana). Indeed, Lawson’s disciplinary record is checked with

“drugs/alcohol” violations. This suggests that even when in a controlled environment, Lawson

                                                   7
       Case: 1:03-cr-00398-SL Doc #: 82 Filed: 04/13/21 8 of 8. PageID #: 376




has still found a way to obtain drugs and weapons. It also demonstrates a worrisome disregard

for rules, and his overall conduct suggests a disregard for authority.

       Given Lawson’s history of drug trafficking and illegal possession of a firearm and his

continued involvement with drugs and violent and insolent behavior while incarcerated (as well

as his other infractions), the Court is concerned that Lawson remains unable or unwilling to

abandon his dangerous and illegal lifestyle and conform his conduct so as to abide by the laws of

society.

       After considering all of the relevant sentencing factors under § 3553(a), and for all of the

reasons set forth above, the Court concludes that a lesser sentence would fail to meet the goals

and objectives of § 3553.

   IV. CONCLUSION

       Accordingly, and by way of clarification, the Court renews its decision to deny Lawson’s

motion for a sentence reduction under the First Step Act of 2018.

       IT IS SO ORDERED.



 Dated: April 13, 2021
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                 8
